This cause having been further considered by the Court upon the petition for rehearing filed herein and upon briefs and argument of counsel for the respective parties and the Court being now advised in the premises, it is ordered and decreed by the Court that the judgment of affirmance of the decree of the Circuit Court entered by the Court herein on the 23rd day of April A.D. 1931, be and the same is hereby reaffirmed.
BUFORD, C.J., AND WHITFIELD AND DAVIS, J.J., concur.
  TERRELL AND BROWN, J.J., dissent. *Page 683